Case 3:19-cv-01255-LAB-KSC Document 60 Filed 01/24/20 PageID.856 Page 1 of 5



  1   Oscar Ramallo (Bar No. 241487)
  2
      oscar.ramallo@arnoldporter.com
      ARNOLD & PORTER KAYE SCHOLER LLP
  3   777 South Figueroa Street, 44th Floor
  4   Los Angeles, CA 90017
      Telephone: (213) 243-4000
  5   Facsimile: (213) 243-4199
  6
      Attorney for Plaintiff
  7   Kaji Dousa
  8
      [Additional counsel listed on following pages]
  9

 10                            UNITED STATES DISTRICT COURT
 11                       SOUTHERN DISTRICT OF CALIFORNIA
 12

 13
      KAJI DOUSA,                                      Case No. 19-cv-01255 (LAB)
 14
                           Plaintiff,          PLAINTIFF’S UNOPPOSED
 15
                                               MOTION TO SEAL
            v.
 16                                            DOCUMENTS AND ACCEPT
      U.S. DEPARTMENT OF HOMELAND              SUBSTITUTE COPIES FOR
 17
      SECURITY (“DHS”); U.S. IMMIGRATION FILING
 18   AND CUSTOMS ENFORCEMENT
 19   (“ICE”); U.S. CUSTOMS AND BORDER
      PROTECTION (“CBP”); KEVIN K.
 20   MCALEENAN, Acting Secretary of DHS;
 21   MATTHEW T. ALBENCE, Acting Director
      of ICE; MARK A. MORGAN, Acting
 22   Commissioner of CBP; AND PETER
 23   FLORES, Director of Field Operations for
      CBP, San Diego,
 24
                           Defendants.
 25

 26

 27

 28
Case 3:19-cv-01255-LAB-KSC Document 60 Filed 01/24/20 PageID.857 Page 2 of 5



  1         Plaintiff Kaji Dousa respectfully moves the Court to seal two documents
  2   previously filed in this Court and to accept substitute copies for filing. In support
  3   of this motion, Plaintiff states as follows:
  4         1. On December 20, 2019, Plaintiff filed her reply brief in support of her
  5   motion for a preliminary injunction and in opposition to Defendants’ motions to
  6   dismiss and to strike. See Dkt. 55.
  7         2. As attachments to her brief, Plaintiff included two declarations dated
  8   October 11, 2019 and December 5, 2019, each with accompanying exhibits. See
  9   Dkts. 55-2, 55-3, 55-4, 55-5, 55-6, 55-7, 55-8, 55-9, 55-10, 55-11. Plaintiff also
 10   attached true and correct copies of redacted documents produced by Defendants in
 11   discovery on November 1, 2019. See Dkts. 55-12, 55-13.
 12         3. All filings were redacted to prevent the disclosure of personal identifying
 13   information. In particular, all documents containing an individual’s social security
 14   number and/or date of birth were redacted to reveal only (1) the last four digits of
 15   the social security number and (2) the year of the individual’s birth. See Fed. R.
 16   Civ. P. 5.2(a).
 17         4. Plaintiff’s attorneys have since learned of additional confidentiality
 18   concerns that counsel against disclosing any portion of Plaintiff’s social security
 19   number or date of birth. Plaintiff therefore respectfully requests that the Court seal
 20   the following two filings in order to remove that information from the public
 21   record:
 22                a.     Exhibit D to October 11 Declaration of Kaji Dousa (Dkt. 55-5)
 23                b.     Exhibit to Declaration of William C. Perdue (Dkt. 55-13)
 24         5. Plaintiff’s attorneys have prepared substitute copies of these filings, which
 25   redact Plaintiff’s social security number and date of birth in full. The substitute
 26   copies are attached as exhibits to this motion.
 27

 28
                                                     2
         PLAINTIFF’S MOTION TO SEAL DOCUMENTS AND ACCEPT SUBSTITUTE COPIES FOR FILING
Case 3:19-cv-01255-LAB-KSC Document 60 Filed 01/24/20 PageID.858 Page 3 of 5



  1         6. Other than new redactions covering the last four digits of Plaintiff’s social
  2   security number and the year of all dates of birth that appear in the documents, the
  3   substitute copies are identical to the versions Plaintiff previously filed.
  4         7. The substitute copies are also consistent with Defendants’ filings.
  5   Defendants’ most recent filing includes several of the same discovery documents
  6   that Plaintiff attached as exhibits to her brief. See Dkt. 59-1 (TOE001-0015). The
  7   versions of these documents filed by Defendants redact Plaintiff’s social security
  8   number and date of birth in full.
  9         7. Accordingly, Plaintiff respectfully requests that the Court order the two
 10   filings identified above (Dkts. 55-5 and 55-13) to be placed under seal. Plaintiff
 11   further requests that the Court accept for public filing the substitute copies attached
 12   as exhibits to this motion.
 13         8. Counsel for Defendants has indicated that Defendants do not oppose this
 14   motion.
 15

 16

 17
 18

 19

 20

 21
 22

 23

 24
 25

 26

 27

 28
                                                  3
         PLAINTIFF’S MOTION TO SEAL DOCUMENTS AND ACCEPT SUBSTITUTE COPIES FOR FILING
Case 3:19-cv-01255-LAB-KSC Document 60 Filed 01/24/20 PageID.859 Page 4 of 5



  1   Dated: January 24, 2020        Respectfully submitted,
  2
                                     By: /s/ Oscar Ramallo
  3
  4                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                         Oscar Ramallo
  5
                                          oscar.ramallo@arnoldporter.com
  6                                      R. Stanton Jones (pro hac vice)
                                          stanton.jones@arnoldporter.com
  7
                                         William C. Perdue (pro hac vice)
  8                                       william.perdue@arnoldporter.com
  9
                                         Ada Añon (pro hac vice)
                                          ada.anon@arnoldporter.com
 10                                      Christian D. Sheehan (pro hac vice)
 11
                                          christian.sheehan@arnoldporter.com
                                         Leah J. Harrell (pro hac vice)
 12                                      leah.harrell@arnoldporter.com
 13
                                     PROTECT DEMOCRACY PROJECT, INC.
 14
                                         Stephanie Llanes (pro hac vice)
 15                                       stephanie.llanes@protectdemocracy.org
                                         Anne Tindall (pro hac vice)
 16
                                          anne.tindall@protectdemocracy.org
 17                                      Genevieve Nadeau (pro hac vice)
                                          genevieve.nadeau@protectdemocracy.org
 18
                                         Ben Berwick (pro hac vice)
 19                                       ben.berwick@protectdemocracy.org
 20
                                     Attorneys for Plaintiff Kaji Dousa
 21
 22

 23

 24
 25

 26

 27

 28
                                             4
        PLAINTIFF’S MOTION TO SEAL DOCUMENTS AND ACCEPT SUBSTITUTE COPIES FOR FILING
Case 3:19-cv-01255-LAB-KSC Document 60 Filed 01/24/20 PageID.860 Page 5 of 5



  1                             CERTIFICATE OF SERVICE
  2
             I hereby certify that on January 24, 2020, I electronically filed the foregoing
  3   with the Court by using the CM/ECF system. I certify that all participants in the
  4   case are registered CM/ECF users and that service will be accomplished by the
      CM/ECF system.
  5                                     Respectfully,
  6
                                       ARNOLD & PORTER KAYE SCHOLER LLP
  7

  8                                    /s/ Oscar Ramallo
                                       Oscar Ramallo
  9                                    oscar.ramallo@arnoldporter.com
 10
 11

 12

 13

 14
 15

 16

 17
 18

 19

 20

 21
 22

 23

 24
 25

 26

 27

 28
